DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 8, 2022 has been entered.
Claim 2 has been canceled. Claims 1 and 3-10 are pending, Claims 4-5 have been withdrawn, and Claims 1, 3 and 6-10 have been considered on the merits, insofar as they read on the elected species of the APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum and a gastrointestinal disorder caused by alcohol. All arguments have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation of “treating gastrointestinal disorder” in claim 1 is suggested to read “treating a gastrointestinal disorder”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack et al (US 2014/0106435 A1; 4/17/2014) in view of Bode et al (Alcohol Health Res World. 1997. 21;(1):76–83.).
The instant claims recite a method for improving treating a gastrointestinal disorder comprising administering APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum to a subject in need of improving treating a gastrointestinal disorder, wherein the gastrointestinal disorder is gastric disorder caused by alcohol.
Kwack teaches a pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P, para 0031-0033), wherein the pharmaceutical composition may be used for treating intestinal disorder (para 0028). Active ingredient of the pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological condition, administration route and the judgement of a prescriber. Determination of the dose considering these factors is within the level of those skilled in the art, e.g., the daily dose may be 0.1 mg/kg/day to 5000 mg/kg/day (para 0030). The pharmaceutical composition may be administered orally, and formulations for oral administration include powder and solution (para 0029).

Although Kwack does not explicitly teach administering Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject in need of improving treating gastrointestinal disorder (gastrointestinal disorder refers to disorders of organs, see p.5 para 4 of the instant specification), however Kwack does teach the pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder. Kwack also teaches foods containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be freely taken to adults or infants (para 0080). Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject in need of improving treating gastrointestinal disorder, since Kwack discloses that foods containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be freely taken to adults or infants, and that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject in need of improving treating gastrointestinal disorder with a reasonable expectation of success.

Kwack does not teach the gastrointestinal disorder is caused by alcohol / ethanol (claims 1 and 3).
However, Kwack does teach the pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder such as diarrhea (para 0028). Bode teaches alcohol (ethanol, drinking alcohol) causes gastrointestinal disorder, e.g., alcohol may impair the muscle movement in the small and large intestines, contributing to the diarrhea frequently observed in alcoholics (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), since Bode discloses that alcohol causes gastrointestinal disorder by impair the muscle movement in the small and large intestines, contributing to the diarrhea frequently observed in alcoholics, and Kwack discloses that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used to treat intestinal disorder including diarrhea. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) with a reasonable expectation of success.

Kwack does not teach the claimed daily dosage (claim 6) as well as the claimed percent weight (claim 7).
However, Kwack does teach Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) is an active ingredient, and active ingredient of a pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological condition, administration route and the judgement of a prescriber. Determination of the dose considering these factors is within the level of those skilled in the art.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize daily dosage of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) as well as the percent weight of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) in a composition to achieve a desired medical outcome, as evidenced by Kwack. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize daily dosage of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) as well as the percent weight of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), with a reasonable expectation for successfully obtaining a pharmaceutical composition.

Response to Arguments
Applicant argues that according to instantly presented claim 1, the claimed method does not recite a method of “preventing” a gastrointestinal disorder, that the APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum has an excellent effect of reducing bleeding, gastric tissue damage and increased IL6/IL10 ratio caused “by ethanol consumption”, and that Kwack is silent on the effects of improvement of alcohol-caused gastric disorder symptoms or treatment of alcohol-caused gastric disorder by Lactobacillus plantarum APsulloc 331261 (KCCM11179P).
These arguments are not found persuasive because the instant specification refers gastrointestinal disorder as disorders of organs, see p.5 para 4. Kwack does teach a pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder, which is a disorder of organs. In addition, applicant’s arguments regarding “an excellent effect of reducing bleeding, gastric tissue damage and increased IL6/IL10 ratio caused “by ethanol consumption”” and “the effects of improvement of alcohol-caused gastric disorder symptoms or treatment of alcohol-caused gastric disorder by Lactobacillus plantarum APsulloc 331261 (KCCM11179P)” appear to have no connection to the subject at issue, since “reducing bleeding, gastric tissue damage and increased IL6/IL10 ratio” and “alcohol-caused gastric disorder symptoms or treatment of alcohol-caused gastric disorder” are not recited as limitations in the rejected claims. Applicant may consider incorporating the withdrawn claim 4 into claim 1 to overcome above 103 rejections.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651